Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending and the claims as originally filed on 05/07/2021 are acknowledged.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-19, drawn to a method of reducing or preventing skin discoloration, classified in CPC class A61Q, subclass 19/007 and 19/02.
II.	Claim 20, drawn to a product enhancing composition, classified in CPC class A61K8, subclasses 8/9789, 8/34, 8/362, 8/365, 8/73, 8/675.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as method of use and product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used to reduce diabetes rather than skincare.
A search for prior art and consideration of patentability of all claims of Inventions I-II together does not necessary overlap with one another, thereby generating an undue burden in the examiner.   
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

During a telephone conversation with attorney Tamsen L. Barrett on 11/22/2022 a provisional election was made without traverse to prosecute the invention of Group I, drawn to claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Therefore, claim 20 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being to a nonelected Group, there being no allowable generic or linking claim, and accordingly, claims 1-19 are being examined and the following rejections are applicable. 

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/30/2021 and 11/11/2021 were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing skin discoloration or improving uneven skin tone does not reasonably provide enablement for preventing skin discoloration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to prevent the invention commensurate in scope with these claims. 
Applicants have reasonably disclosed that the claimed composition is useful as reducing skin discoloration and uneven skin tone, and improving uneven skin tone and skin brightness. However, the claims also encompass using the claimed composition to prevent skin discoloration.  Please note that the term "prevent" is an absolute definition which means to stop from occurring and, thus, requires a higher standard for enablement than does "reduce or improve", especially since it is notoriously well accepted in the relevant art that skin discoloration cannot be prevented with currently available method. In this context, please see the attached healthline ([retrieved from on-line website: https://www.healthline.com/health/hyperpigmentation#_noHeaderPrefixedContent, last visit 2022-11-16]), “it is not always possible to prevent hyperpigmentation (=discoloration)” (see page 5 – how is hyperpigmentation prevented). Therefore, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test how the instant composition produces the desired prevention activity of the composition with no assurance of success. Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)). In In re ‘318 Patent Infringement Litigation, 92 USPQ2d 1385 (Fed. Cir. 2009) at 1391, 1392 the court stated, “Thus, at the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. See Rasmusson V. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under 112(a), applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)”. 
In light of the foregoing, the enablement requirement for “preventing skin discoloration” in claim 1 is not satisfied. Due to the said rejection of claim 1, its dependent claims 2-18 are also rejected. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “Opuntia tuna (prickly pear) extract”, but "Opuntia tuna" is generally known as subspecies of "Opuntia" and "Opuntia" is generally known as "prickly pear". In other words, it appears that "Opuntia tuna" is not equivalent to "prickly pear". While applicants are permitted to use parenthesis in the claim, it is not entirely clear from reading " Opuntia tuna (prickly pear)" whether this claim is intended to be limited to "Opuntia tuna" which is subgenus of "Opuntia"/"prickly pear" or broader species of "prickly pear"/"Opuntia". Appropriate correction and/or explanation is requested. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-19 are rejected under 35 USC 103 as being obvious over CN104905996A (IDS of 11/11/2022, hereinafter CN’996, citation is obtained from the attached EPO English translation) in view of GNPD Mintel database access no. 6269799 (IDS of 11/11/2022, hereinafter GNPD). 

Applicant claims including the below claim 1 filed on 05/07/2021:

    PNG
    media_image1.png
    194
    772
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
CN ‘996 discloses discoloration (hyperpigmentation) of skin results from excessive melanin production skin care which cause unwelcome speckle or black spot (see background of invention, [0003]-[0006]); thus CN ‘996 provides a skin care topical composition and  e.g., a method of skin lightening or brightening or reducing the appearance of uneven skin pigmentation, and/or melasmic skin by topically the composition, the composition comprising 0.1 to 1.0% vegetable amino acids which derives from navy bean and the prior art amount overlaps the instant range of 0.01 to 5%, 1 to 5% niacinamide which overlaps the instant range of 0.1 to 15%, 0.0001 to 99.9% antioxidant such as ferulic acid and its ester which overlaps the instant range of 0.1 to 5%, opuntia tuna fruit extract, and water in an amount of 70-80% or 78% which overlap the instant range of 35 to 85%, further 3 to 6% or 8 to 15% glycerol which overlaps the instant range of 0.1 to 15%, etc. (e.g., abstract, [0008]-[0009], [0044], [0050], [0061], [0074] and claims 1-3, 7, 8, 10 of prior art); the composition further comprises any amount of combinations of additional ingredients (e.g., pigments or cosmetic or pharmaceutical ingredients and the amount of any ingredient in the composition may vary from at least about 0.0001 to 99% ([0061]) wherein the additional ingredients include pH adjusting agent such as citric acid or sodium hydroxide; antiseptic (=preservative) such as benzalkonium halide, hydroxybenzoate, phenyl phenol, benzyl alcohol, phenol, etc.; wetting agent (=humectant) such as glycerin and water; propylene glycol (=propanediol) as moisturizer, glycerin (=glycerol) as skin moisturizer which is used in an amount of 8 to 15% (e.g., [0067], [0071], Table 4, and claim 12 of prior art) which overlaps the instant range of 1 to 10% (instant claim 15); skin conditioner, etc. ([0067]); PEG-8 stearate, ethoxydiglycol, xanthan gum as thickening agent ([0072] and [0091]); the composition is effective to inhibit melanin and tyrosinase to grow and reduce uneven color of skin and hyperpigmented skin area ([0043] and claims 15-16 of prior art)(instant claims 1, 2, 6 and 9-19). Further, UV absorbers that may be used in combination with compositions ([0069]) wherein UV absorber containing composition would read on the claimed second skin care composition and that UV absorber composition can be used in combination with the composition where the order of their application would easily be determined (instant claims 3-4) and the UV absorber composition would affect brightening effect on skin by blocking UV ray (instant claim 7); and the composition can also be used in combination with pharmaceutically active ingredients such as anti-acne agents, antiscarcetic agent, antibiotics, anti-inflammatory agent, burn treating agent, etc. ([0095]) and thus when the said pharmaceutically active ingredient-containing composition, it would not affect a brightening effect on skin (instant claim 8). 
However, CN ‘996 does not expressly teach selection of ferulic acid among various antioxidants and specific combination of niacinamide, vegetable amino acids, and ferulic acid as claimed.  The deficiencies are cured by GNPD.
GNPD teaches a skincare serum for skin whitening, anti-aging and/or reducing fine lines/wrinkles comprising niacinamide, ferulic acid, amino acids of glutamine, histidine, lysine, cysteine and arginine, glycine,  xanthan gum, water, EDTA, etc.
 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and CN ‘996 is that CN’996 does not expressly teach selection of ferulic acid among various antioxidants and specific combination of niacinamide, vegetable amino acids, and ferulic acid as claimed.  The deficiencies are cured by  GNPD.
2. The difference between the instant application and CN ‘996 is that CN’996 does not expressly teach the exact ranges of instant claims 2 and 11-15.


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
CN ‘996 discloses additional ingredient can be used in an amount of 0.0001 to 99% and thus the ordinary artisan would determine or optimize the antioxidant amount of ferulic acid. 
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select ferulic acid among various antioxidants of CN ‘996, as taught by GNPD disclosing whitening composition containing ferulic acid. One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the references (CN ‘996 in view of GNPD) does not disclose the specific combination of variables (for example, the treatment of a skin whitening with topical administration of an effective amount of vegetable amino acids, niacinamide and ferulic acid), in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or at the time the invention was made to rearrange the disclosed elements and embodiments of (from cited references, e.g. niacinamide, vegetable amino acids, ferulic acid and their overlapping amounts) to prepare the claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the claimed invention is within the purview of the ordinary skilled artisan upon reading the cited reference or sections of cited reference and would yield predictable results.

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of niacinamide, amino acid, water, glycerin, propylene glycol (=propanediol) with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). CN ‘996 teaches additional ingredients can be present in an amount of 0.0001 to 99.9% and thus the ordinary artisan would optimize the ingredients with the claimed amounts depending on the intended purpose, formulation type, relationship with other ingredients, severity of skin condition, etc. 
Although the prior art does not expressly teach pH adjusting agent sodium citrate and preservatives phenoxyethanol, CN ‘996 discloses equivalent species of citric acid and benzalkonium, etc. Therefore, replacing these equivalent species with the claimed species would have achieved no more than the predictable respective function. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613